DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     CARLONDON LEE PITTMAN,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2769

                          [February 13, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 04-16441 CF10B.

  Richard L. Rosenbaum of Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.